 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11       TRACY L.,1                                    Case No. 2:18-cv-03885-ODW (AFM)
12
                            Plaintiff,
                                                       ORDER ACCEPTING FINDINGS
13             v.
                                                       AND RECOMMENDATIONS OF
14       ANDREW M. SAUL,                               UNITED STATES MAGISTRATE
         Commissioner of Social Security,              JUDGE
15

16                          Defendant.
17

18            This matter came before the Court on the Report and Recommendation of the
19   Magistrate Judge to whom the case was referred. Further, the Court has engaged in
20   a de novo review of those portions of the Report to which objections have been filed.
21   The Court accepts the findings and recommendations of the Magistrate Judge.
22

23

24            ///
25            ///
26

27
     1  Plaintiff’s name has been partially redacted in accordance with Federal Rule of Civil Procedure
     5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.
 1         IT IS HEREBY ORDERED that Judgment shall be entered reversing the
 2   decision of the Commissioner of Social Security and remanding this matter for
 3   further administrative proceedings consistent with the Report and Recommendation.
 4

 5   DATED: 8/29/2019
 6

 7
                                          ____________________________________
                                                  OTIS D. WRIGHT, II
 8                                          UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            2
